UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6394



WILLIE JACOB BROOKS,

                                            Petitioner - Appellant,

          versus

MICHAEL MOORE, Director of the South Carolina
Department of Corrections; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-95-1947-2-22AJ)

Submitted:   June 20, 1996                   Decided:   July 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Jacob Brooks, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Brooks v.
Moore, No. CA-95-1947-2-22AJ (D.S.C. Feb. 26, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2